

115 S3674 IS: Removing Incentives for Outsourcing Act
U.S. Senate
2018-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3674IN THE SENATE OF THE UNITED STATESNovember 28, 2018Ms. Klobuchar (for herself and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to modify the global intangible low-taxed income by
			 repealing the tax-free deemed return on investments and determining net
			 CFC tested income on a per-country basis.
	
 1.Short titleThis Act may be cited as the Removing Incentives for Outsourcing Act. 2.Modification of tax on global intangible low-taxed income (a)Repeal of tax-Free deemed return on investments (1)In generalSection 951A(a) of the Internal Revenue Code of 1986 is amended by striking global intangible low-taxed income and inserting net CFC tested income.
				(2)Conforming amendments
 (A)Section 951A of such Code is amended by striking subsections (b) and (d). (B)Section 951A(e)(1) of such Code is amended by striking subsections (b), (c)(1)(A), and and inserting subsections (c)(1)(A) and.
 (C)Section 951A(f) of such Code is amended to read as follows:  (f)Treatment as subpart F income for certain purposes (1)In generalExcept as provided in paragraph (2), any net CFC tested income included in gross income under subsection (a) shall be treated in the same manner as an amount included under section 951(a)(1)(A) for purposes of applying sections 168(h)(2)(B), 535(b)(10), 851(b), 904(h)(1), 959, 961, 962, 993(a)(1)(E), 996(f)(1), 1248(b)(1), 1248(d)(1), 6501(e)(1)(C), 6654(d)(2)(D), and 6655(e)(4).
 (2)ExceptionThe Secretary shall provide rules for the application of paragraph (1) to other provisions of this title in any case in which the determination of subpart F income is required to be made at the level of the controlled foreign corporation..
 (D)Section 960(d)(2)(A) of such Code is amended by striking global intangible low-taxed income (as defined in section 951A(b)) and inserting net CFC tested income (as defined in section 951A(c)). (b)Determination of net CFC tested income on country-by-Country basisSection 951A of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(g)Determination made on country-by-Country basis
 (1)In generalThis section shall be applied with respect to a United States shareholder of the controlled foreign corporation separately with respect to each foreign country in which the controlled foreign corporation conducts any trade or business.
						(2)Special rules
 (A)In generalFor purposes of making country-by-country determinations under this section and sections 904 and 960 with respect to net CFC tested income for a taxable year pursuant to paragraph (1)—
 (i)taxes paid or accrued to a foreign country by the controlled foreign corporation shall be assigned to that country, and
 (ii)earnings to which such taxes relate shall be treated as income assigned to the country to which those tax payments are made.
 (B)Earnings assigned to two or more countriesIf the same earnings are assigned to two or more countries under subparagraph (A), for purposes of paragraph (1) such earnings and the taxes related thereto shall be treated as assigned to the country with the highest statutory corporate tax rate.
 (3)Earnings not subject to taxIf earnings are not subject to tax by any country, then with respect to those earnings paragraph (1) shall not apply.
 (4)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this subsection, including the time period in which foreign earnings and the associated foreign taxes are assigned to a country..
 (c)Effective dateThe amendments made by this section shall apply with respect to taxable years of controlled foreign corporations beginning after December 31, 2018, and to taxable years of United States shareholders in which or with which such taxable years of foreign corporations end.
			3.Study and report on restructuring international tax laws
 (a)StudyThe Chief of Staff of the Joint Committee on Taxation shall study options for the reform of laws related to the taxation of income from international sources, including the provisions of sections 59A, 250, and 951A of the Internal Revenue Code of 1986. Such study include an evaluation of each option considered with respect to—
 (1)the extent to which the option increases or decreases opportunities for tax avoidance; and (2)the extent to which the option increases or decreases incentives for domestic businesses to shift jobs and operations to other countries.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Chief of Staff on the Joint Committee on Taxation shall submit to Congress a report on the results of the study conducted under subsection (a).